      Case: 1:20-cv-00668 Document #: 10 Filed: 02/17/20 Page 1 of 2 PageID #:437




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

 AIDO MOBILITY LLC,

                              Plaintiff,               Case No. 1:20-cv-0668
 v.
                                                       PATENT CASE
 YELP, INC.,
                                                       JURY TRIAL DEMANDED
                              Defendant.


      AGREED MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE
                        RESPOND TO COMPLAINT

        Plaintiff Aido Mobility LLC (“Aido”), by its attorneys, respectfully moves this Court for

entry of an order extending time for Defendant Yelp Inc. (“Yelp”) to answer or otherwise plead

to the Complaint to March 25, 2020. Aido states as follows:

        1.   Yelp was served with the Complaint on February 3, 2020 and its responsive

             pleadings is currently due February 24, 2020.

        2. Representatives from Aido and Yelp have been in early contact regarding potential

             settlement. Further, Yelp requires additional time to investigate the factual and legal

             issues raised by the Complaint prior to filing a responsive pleading.

        3. In light of the above, the parties agree that a 30-day extension of the responsive

             pleading deadline is appropriate in order for Yelp to adequately respond to the

             Complaint, and for the parties to assess the potential for settlement. The parties

             confirmed their agreement in writing.

        4. This is first request for an extension. This motion is made in good faith and not for

             purposes of delay, and the requested extension will not prejudice any party to this

             action.

        WHEREFORE, Aido respectfully requests that the Court extend the deadline for Yelp to

file a responsive pleading until March 25, 2020.

                                                   1
    Case: 1:20-cv-00668 Document #: 10 Filed: 02/17/20 Page 2 of 2 PageID #:438




DATED: February 17, 2020

                                               By:    /s/ Timothy E. Grochocinski
                                                      Timothy E. Grochocinski
                                                      Illinois Bar No. 6295055
                                                      Joseph P. Oldaker
                                                      Illinois Bar No. 6295319
                                                      NELSON BUMGARDNER ALBRITTON PC
                                                      15020 S. Ravinia Ave., Suite 29
                                                      Orland Park, Illinois 60462
                                                      P. 708-675-1975
                                                      tim@nbafirm.com
                                                      joseph@nbafirm.com

                                                      COUNSEL FOR AIDO MOBILITY LLC




                                 CERTIFICATE OF SERVICE

        I certify that on February 17, 2020, I electronically filed the foregoing paper with the Clerk
of the Court using the ECF system which will send notification of such filing to all attorneys of
record herein at their respective addresses as disclosed on the pleadings.


                                                By:/s/ Timothy E. Grochocinski

                                                Attorney for Plaintiff Aido
                                                Mobility LLC




                                                  2
